 



EXHIBIT 10.2
SPANISH BROADCASTING SYSTEM, INC.
2006 OMNIBUS EQUITY COMPENSATION PLAN
Adopted by
Spanish Broadcasting System, Inc.
Board of Directors on March 3, 2006
Approved by
Spanish Broadcasting System, Inc.
Stockholders on July 18, 2006




--------------------------------------------------------------------------------



 



SPANISH BROADCASTING SYSTEM, INC.
2006 OMNIBUS EQUITY COMPENSATION PLAN


1. Purpose

      The purpose of the Spanish Broadcasting System, Inc. 2006 Omnibus Equity
Compensation Plan (the “Plan”) is to provide (i) designated employees of Spanish
Broadcasting System, Inc. (the “Company”) and its subsidiaries, and
(ii) non-employee members of the board of directors of the Company with the
opportunity to receive grants of stock options, stock units, stock awards,
dividend equivalents and other stock-based awards. The Company believes that the
Plan will encourage the participants to contribute materially to the overall
growth of the Company, thereby benefitting the Company’s shareholders, and will
align the economic interests of the participants with those of the shareholders.
The Plan shall be effective as of July 18, 2006, subject to approval by the
shareholders of the Company.


2. Definitions

      Whenever used in this Plan, the following terms will have the respective
meanings set forth below:


        (a) “Board” means the Company’s Board of Directors.          
(b) “Change of Control” shall mean a change in the ownership of the voting power
or effective control of the Company, or in the ownership of a substantial
portion of the assets of the Company, as determined in accordance with the rules
and guidance set forth in Internal Revenue Service Notice 2005-1 and any further
regulations or guidance issued by the Internal Revenue Service under Code
Section 409.           (c) “Code” means the Internal Revenue Code of 1986, as
amended.           (d) “Committee” means (i) with respect to Grants to
Employees, the Compensation Committee of the Board or another committee
appointed by the Board to administer the Plan, (ii) with respect to Grants made
to Non-Employee Directors, the Board, and (iii) with respect to Grants that are
intended to be “qualified performance-based compensation” under section 162(m)
of the Code as well as Grants to Employees who are officers, a committee that
consists of two or more persons appointed by the Board, all of whom shall be
“outside directors” as defined under section 162(m) of the Code and related
Treasury regulations and “non-employee directors” as defined under Rule 16b-3
promulgated under the Exchange Act. The Board or committee, as applicable, that
has authority with respect to a specific Grant shall be referred to as the
“Committee” with respect to that Grant.           (e) “Company” means Spanish
Broadcasting System, Inc. and any successor corporation.           (f) “Company
Stock” means the common stock of the Company or such other securities of the
Company that may be substituted for common stock pursuant to Section 5(e)
provided that such stock qualifies as “service recipient stock” as defined under
section 409A of the Code and the applicable regulations thereunder.          
(g) “Disability” means a physical or mental incapacity that renders a
Participant incapable of engaging in any substantial gainful employment, or that
has lasted for a continuous period of no less than six consecutive months, or
six months in any twelve-month period, as determined by the Committee in good
faith in its sole discretion, provided that if a Participant has entered into an
employment agreement with the Company or a subsidiary, the definition of
disability, if any, set forth in that agreement shall be substituted for the
above definition. All determinations as to the date and extent of disability
shall be made by the Committee upon the basis of such evidence as it deems
necessary or desirable.           (h) “Dividend Equivalent” means an amount
determined by multiplying the number of shares of Company Stock subject to a
Grant by the per-share cash dividend, or the per-share fair market value

1



--------------------------------------------------------------------------------



 



  (as determined by the Committee) of any dividend in consideration other than
cash, paid by the Company on its Company Stock.           (i) “Effective Date”
of the Plan means July 18, 2006, subject to approval of the Plan by the
shareholders of the Company.           (j) “Employee” means an employee of the
Employer (including an officer or director who is also an employee).          
(k) “Employer” means the Company and its subsidiaries.           (l) “Exchange
Act” means the Securities Exchange Act of 1934, as amended.          
(m) “Exercise Price” means the per share price at which shares of Company Stock
may be purchased under an Option, as designated by the Committee.          
(n) “Fair Market Value” of Company Stock means as of any given date, unless the
Committee determines otherwise with respect to a particular Grant, (i) if the
principal trading market for the Company Stock is a national securities exchange
such as the New York Stock Exchange or the Nasdaq National Market, the last
reported sale price of Company Stock on the relevant date or (if there were no
trades on that date) the latest preceding date upon which a sale was reported,
(ii) if the Company Stock is not principally traded on such exchange or market,
the mean between the last reported “bid” and “asked” prices of Company Stock on
the relevant date, as reported on Nasdaq or, if not so reported, as reported by
the National Daily Quotation Bureau, Inc. or as reported in a customary
financial reporting service, as applicable and as the Committee determines, or
(iii) if the Company Stock is not publicly traded or, if publicly traded, is not
subject to reported transactions or “bid” or “asked” quotations as set forth
above, the Fair Market Value per share shall be as determined by the Committee
through the reasonable application of a reasonable valuation method.          
(o) “Grant” means an Option, Stock Unit, Stock Award, SAR, Dividend Equivalent
or Other Stock-Based Award granted under the Plan.           (p) “Grant
Agreement” means the written instrument that sets forth the terms and conditions
of a Grant, including all amendments thereto.           (q) “Incentive Stock
Option” means an Option that is intended to meet the requirements of an
incentive stock option under section 422 of the Code or any successor provision
thereto.           (r) “Non-Employee Director” means a member of the Board who
is not an employee of the Employer.           (s) “Nonqualified Stock Option”
means an Option that is not intended to be an Incentive Stock Option.          
(t) “Option” means a right granted to a Participant to purchase shares of
Company Stock, as described in Section 7.           (u) “Other Stock-Based
Award” means any Grant based on, measured by or payable in Company Stock (other
than a Grant described in Sections 7, 8, 9 or 10 of the Plan), as described in
Section 11.           (v) “Participant” means an Employee or Non-Employee
Director designated by the Committee to participate in the Plan.          
(w) “Plan” means this Spanish Broadcasting System, Inc. 2006 Omnibus Equity
Compensation Plan, as in effect from time to time.           (x) “SAR” means a
stock appreciation right as described in Section 10.           (y) “Stock Award”
means an award of Company Stock as described in Section 9.           (z) “Stock
Unit” means an award of a phantom unit representing a share of Company Stock, as
described in Section 8.

2



--------------------------------------------------------------------------------



 



3.     Administration
      (a) Committee. The Plan shall be administered and interpreted by the
Committee. In its sole discretion, the Board may at anytime and from time to
time exercise any and all rights and duties of the Committee under the Plan
except with respect to a matter that under Rule 16b-3 of the Exchange Act or
section 162(m) of the Code or any regulations or rules issued thereunder is
required to be determined in the sole discretion of the Committee. Committee
members may resign at any time by delivering written notice to the Board.
Vacancies in the Committee may only be filled by the Board. To the extent
permitted by applicable law, ministerial functions may be performed by an
administrative committee comprised of Company employees appointed by the
Committee. Any delegation hereunder shall be subject to the restrictions and
limits that the Committee specifies at the time of such delegation, and the
Committee may at any time rescind the authority so delegated or appoint a new
delegate. At all times, the delegate appointed under this Section 3 shall serve
in such capacity at the pleasure of the Committee.
      (b) Committee Authority. A majority of the Committee shall constitute a
quorum. The acts of a majority of the members present at any meeting at which a
quorum is present, and acts approved in writing by a majority of the Committee
in lieu of a meeting, shall be deemed the acts of the Committee. Each member of
the Committee is entitled to, in good faith, rely or act upon any report or
other information furnished to that member by any officer or other employee of
the Company or any subsidiary, the Company’s independent certified public
accountants, or any executive compensation consultant or other professional
retained by the Company to assist in the administration of the Plan. The
Committee shall have the sole authority to (i) determine the Participants to
whom Grants shall be made under the Plan, (ii) determine the type, size and
terms and conditions of the Grants to be made to each such Participant,
(iii) determine the time when the grants will be made and the duration of any
applicable exercise or restriction period, including the criteria for
exercisability and the acceleration of exercisability; provided, however, that
the Committee shall not have the authority to accelerate the vesting or waive
the forfeiture of any performance based awards granted pursuant to Section 12,
(iv) amend the terms and conditions of any previously issued Grant, subject to
the provisions of Section 18 below, and (v) deal with any other matters arising
under the Plan.
      (c) Committee Determinations. The Committee shall have full power and
express discretionary authority to administer and interpret the Plan, to make
factual determinations and to adopt or amend such rules, regulations, agreements
and instruments for implementing the Plan and for the conduct of its business as
it deems necessary or advisable, in its sole discretion. The Committee’s
interpretations of the Plan and all determinations made by the Committee
pursuant to the powers vested in it hereunder shall be conclusive and binding on
all persons having any interest in the Plan or in any awards granted hereunder.
All powers of the Committee shall be executed in its sole discretion, in the
best interest of the Company, not as a fiduciary, and in keeping with the
objectives of the Plan and need not be uniform as to similarly situated
Participants.


4. Grants

      (a) Grants under the Plan may consist of Options as described in
Section 7, Stock Units as described in Section 8, Stock Awards as described in
Section 9, and SARs or Other Stock-Based Awards as described in Section 10. All
Grants shall be subject to such terms and conditions as the Committee deems
appropriate and as are specified in writing by the Committee to the Participant
in the Grant Agreement.
      (b) All Grants shall be made conditional upon the Participant’s
acknowledgement, in writing or by acceptance of the Grant, that all decisions
and determinations of the Committee shall be final and binding on the
Participant, his or her beneficiaries and any other person having or claiming an
interest under such Grant. Grants under a particular section of the Plan need
not be uniform as among the Participants.
      (c) The Committee may make Grants that are contingent on, and subject to,
shareholder approval of the Plan or an amendment to the Plan.

3



--------------------------------------------------------------------------------



 





5. Shares Subject to the Plan

      (a) Shares Authorized. The total aggregate number of shares of Company
Stock that may be issued under the Plan is 3.5 million (3,500,000) shares,
subject to adjustment as described in subsection (e) below.
      (b) Limit on Stock Awards, Stock Units and Other Stock-Based Awards.
Within the aggregate limit described in subsection (a), the maximum number of
shares of Company Stock that may be issued under the Plan pursuant to Stock
Awards, Stock Units and Other Stock-Based Awards during the term of the Plan is
3.5 million (3,500,000) shares, subject to adjustment as described in
subsection (e) below.
      (c) Source of Shares; Share Counting. Shares issued under the Plan may be
authorized but unissued shares of Company Stock or reacquired shares of Company
Stock, including shares purchased by the Company on the open market for purposes
of the Plan. If and to the extent Options or SARs granted under the Plan
terminate, expire, or are canceled, forfeited, exchanged or surrendered without
having been exercised, and if and to the extent that any Stock Awards, Stock
Units, or Other Stock-Based Awards are forfeited or terminated prior to vesting,
or otherwise are not paid in full, the shares reserved for such Grants shall
again be available for purposes of the Plan. Shares of Company Stock surrendered
in payment of the Exercise Price of an Option shall again be available for
purposes of the Plan. Shares of Company Stock withheld for payment of applicable
tax withholding obligations with respect to the exercise or other taxation of a
Grant shall again be available for purposes of the Plan. If SARs are exercised,
only the net number of shares actually issued upon exercise of the SARs shall be
considered issued under the Plan for purposes of this subsection (c). To the
extent that Grants are paid in cash, and not in shares of Company Stock, any
shares previously reserved for issuance pursuant to such Grants shall again be
available for purposes of the Plan. Notwithstanding the foregoing, no shares
shall become available pursuant to this section 5(c) to the extent that the
transaction resulting in the return of shares occurs more than ten years after
the date of the most recent shareholder approval of the Plan or such return of
shares would constitute a “material revision” of the Plan subject to shareholder
approval under then applicable rules of the Nasdaq Marketplace Rules (or any
applicable exchange or quotation system).
      (d) Individual Limits. All Grants under the Plan shall be expressed in
shares of Company Stock. The maximum aggregate number of shares of Company Stock
with respect to which all Grants may be made under the Plan to any individual
during any calendar year shall be 1 million (1,000,000) shares, subject to
adjustment as described in subsection (e) below. The individual limits of this
subsection (d) shall apply without regard to whether the Grants are to be paid
in Company Stock or cash. All cash payments (other than with respect to Dividend
Equivalents) shall equal the Fair Market Value of the shares of Company Stock to
which the cash payments relate.
      (e) Adjustments. If there is any change in the number or kind of shares of
Company Stock outstanding (i) by reason of a stock dividend, spinoff,
recapitalization, stock split, or combination or exchange of shares, (ii) by
reason of a merger, reorganization or consolidation, (iii) by reason of a
reclassification or change in par value, or (iv) by reason of any other
extraordinary or unusual event affecting the outstanding Company Stock as a
class without the Company’s receipt of consideration, or if the value of
outstanding shares of Company Stock is substantially reduced as a result of a
spinoff or the Company’s payment of an extraordinary dividend or distribution,
the maximum number of shares of Company Stock available for issuance under the
Plan, the maximum number of shares of Company Stock for which any individual may
receive Grants in any year, the number of shares covered by outstanding Grants,
the kind of shares issued and to be issued under the Plan, and the price per
share or the applicable market value of such Grants shall be appropriately
adjusted by the Committee, as it may deem reasonably necessary, to reflect any
increase or decrease in the number of, or change in the kind or value of, issued
shares of Company Stock to preclude, to the extent practicable, the enlargement
or dilution of rights and benefits under such Grants; provided, however, that
any fractional shares resulting from such adjustment shall be eliminated. Any
adjustments determined by the Committee shall be final, binding and conclusive.
Any adjustment affecting a Grant made pursuant to Section 12 shall be made
consistent with the requirements of section 162 (m) of the Code.

4



--------------------------------------------------------------------------------



 





6. Eligibility for Participation

      (a) Eligible Persons. All Employees, including Employees who are officers
or members of the Board, and all Non-Employee Directors shall be eligible to
participate in the Plan.
      (b) Selection of Participants. The Committee shall select the Employees
and Non-Employee Directors to receive Grants and shall determine the number of
shares of Company Stock subject to each Grant.


7. Options

      (a) General Requirements. The Committee may grant Options to an Employee
or Non-Employee Director upon such terms and conditions as the Committee deems
appropriate under this Section 7. The Committee shall determine the number of
shares of Company Stock that will be subject to each Grant of Options to
Employees and Non-Employee Directors.
      (b) Type of Option, Price and Term.


        (i) The Committee may grant Incentive Stock Options or Nonqualified
Stock Options or any combination of the two, all in accordance with the terms
and conditions set forth herein. Incentive Stock Options may be granted only to
Employees of the Company or its parents or subsidiaries, as defined in
section 424 of the Code. Nonqualified Stock Options may be granted to Employees
or Non-Employee Directors.           (ii) The Exercise Price of Company Stock
subject to an Option shall be determined by the Committee and may be equal to or
greater than the Fair Market Value of a share of Company Stock on the date the
Option is granted; provided, however, that an Incentive Stock Option may not be
granted to an Employee who, at the time of grant, owns stock possessing more
than 10% of the total combined voting power of all classes of stock of the
Company or any parent or subsidiary, as defined in section 424 of the Code,
unless the Exercise Price per share is not less than 110% of the Fair Market
Value of the Company Stock on the date of grant.           (iii) The Committee
shall determine the term of each Option, which shall not exceed ten years from
the date of grant. However, an Incentive Stock Option that is granted to an
Employee who, at the time of grant, owns stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company or any parent
or subsidiary, as defined in section 424 of the Code, may not have a term that
exceeds five years from the date of grant.

      (c) Exercisability of Options.


        (i) Options shall become exercisable in accordance with such terms and
conditions as may be determined by the Committee and specified in the Grant
Agreement. The Committee may accelerate the exercisability of any or all
outstanding Options at any time for any reason.           (ii) The Committee may
provide in a Grant Agreement that the Participant may elect to exercise part or
all of an Option before it otherwise has become exercisable. Any shares so
purchased shall be restricted shares and shall be subject to a repurchase right
in favor of the Company during a specified restriction period, with the
repurchase price equal to the lesser of (A) the Exercise Price or (B) the Fair
Market Value of such shares at the time of repurchase, or such other
restrictions as the Committee deems appropriate.           (iii) Options granted
to persons who are non-exempt employees under the Fair Labor Standards Act of
1938, as amended, may not be exercisable for at least six months after the date
of grant (except that such Options may become exercisable, as determined by the
Committee, upon the Participant’s death, Disability or retirement, or upon a
Change of Control or other circumstances permitted by applicable regulations).

      (d) Termination of Employment or Service. Except as provided in the Grant
Agreement, an Option may only be exercised while the Participant is employed by
the Employer, or providing service as a Non-

5



--------------------------------------------------------------------------------



 



Employee Director. The Committee shall determine in the Grant Agreement under
what circumstances and during what time periods a Participant may exercise an
Option after termination of employment or service.
      (e) Exercise of Options. A Participant may exercise an Option that has
become exercisable, in whole or in part, by delivering a notice of exercise to
the Company. The Participant shall pay the Exercise Price for the Option (i) in
cash, (ii) if permitted by the Committee, by delivery of or attestation to
ownership of shares of Company Stock owned by the Participant and having a Fair
Market Value on the date of exercise equal to the Exercise Price, (iii) by
payment through a broker in accordance with procedures permitted by Regulation T
of the Federal Reserve Board, or (iv) by such other method as the Committee may
approve. Shares of Company Stock used to exercise an Option shall have been held
by the Participant for the requisite period of time to avoid adverse accounting
consequences to the Company with respect to the Option. Payment for the shares
pursuant to the Option, and any required withholding taxes, must be received by
the time specified by the Committee depending on the type of payment being made,
but in all cases prior to the issuance of the Company Stock.
      (f) Limits on Incentive Stock Options. Each Incentive Stock Option shall
provide that, if the aggregate Fair Market Value of the stock on the date of the
grant with respect to which Incentive Stock Options are exercisable for the
first time by a Participant during any calendar year, under the Plan or any
other stock option plan of the Company or a parent or subsidiary, as defined in
section 424 of the Code, exceeds $100,000, then the Option, as to the excess,
shall be treated as a Nonqualified Stock Option.
      (g) The Participant shall give the Company prompt notice of any
disposition of shares of Company Stock acquired by exercise of an Incentive
Stock Option within two years from the date of grant of such Option or one year
after the transfer of such shares of Company Stock to the Participant.


8. Stock Units

      (a) General Requirements. The Committee may grant Stock Units to an
Employee or Non-Employee Director, upon such terms and conditions as the
Committee deems appropriate under this Section 8. Each Stock Unit shall
represent the right of the Participant to receive a share of Company Stock or an
amount based on the value of a share of Company Stock. All Stock Units shall be
credited to bookkeeping accounts on the Company’s records for purposes of the
Plan.
      (b) Terms of Stock Units. The Committee may grant Stock Units that are
payable on terms and conditions determined by the Committee, which may include
payment based on achievement of performance goals. Stock Units may be paid at
the end of a specified vesting or performance period, or payment may be deferred
to a date authorized by the Committee in a manner that complies with
section 409A of the Code. The Committee shall determine the number of Stock
Units to be granted and the requirements applicable to such Stock Units.
      (c) Payment With Respect to Stock Units. Payment with respect to Stock
Units shall be made in cash, in Company Stock, or in a combination of the two,
as determined by the Committee. The Grant Agreement shall specify the maximum
number of shares that can be issued under the Stock Units.
      (d) Requirement of Employment or Service. The Committee shall determine in
the Grant Agreement under what circumstances a Participant may retain Stock
Units after termination of the Participant’s employment or service, and the
circumstances under which Stock Units may be forfeited.


9. Stock Awards

      (a) General Requirements. The Committee may issue shares of Company Stock
to an Employee or Non-Employee Director under a Stock Award, upon such terms and
conditions as the Committee deems appropriate under this Section 9. Shares of
Company Stock issued pursuant to Stock Awards may be issued for cash
consideration or for no cash consideration, and subject to restrictions or no
restrictions, as determined by the Committee. The Committee may establish
conditions under which restrictions on Stock Awards shall lapse over a period of
time or according to such other criteria as the Committee deems

6



--------------------------------------------------------------------------------



 



appropriate, including restrictions based upon the achievement of specific
performance goals. The Committee shall determine the number of shares of Company
Stock to be issued pursuant to a Stock Award.
      (b) Requirement of Employment or Service. The Committee shall determine in
the Grant Agreement under what circumstances a Participant may retain Stock
Awards after termination of the Participant’s employment or service, and the
circumstances under which Stock Awards may be forfeited or repurchased by the
Company.
      (c) Restrictions on Transfer. While Stock Awards are subject to
restrictions, a Participant may not sell, assign, transfer, pledge or otherwise
dispose of the shares of a Stock Award except upon death as described in
Section 15(a). Each certificate for a share of a Stock Award shall contain a
legend giving appropriate notice of the restrictions in the Grant. The
Participant shall be entitled to have the legend removed when all restrictions
on such shares have lapsed. The Company may retain possession of any
certificates for Stock Awards until all restrictions on such shares have lapsed.
      (d) Right to Vote and to Receive Dividends. The Committee shall determine
to what extent, and under what conditions, the Participant shall have the right
to vote shares of Stock Awards and to receive any dividends or other
distributions paid on such shares during the restriction period.


10. Stock Appreciation Rights and Other Stock-Based Awards

      (a) SARs. The Committee may grant SARs to an Employee or Non-Employee
Director separately or in tandem with an Option. The following provisions are
applicable to SARs:


        (i) Base Amount. The Committee shall establish the base amount of the
SAR at the time the SAR is granted. The base amount of each SAR shall be equal
to the per share Exercise Price of the related Option or, if there is no related
Option, an amount that is at least equal to the Fair Market Value of a share of
Company Stock as of the date of Grant of the SAR.           (ii) Tandem SARs.
The Committee may grant tandem SARs either at the time the Option is granted or
at any time thereafter while the Option remains outstanding; provided, however,
that, in the case of an Incentive Stock Option, SARs may be granted only at the
date of the grant of the Incentive Stock Option. In the case of tandem SARs, the
number of SARs granted to a Participant that shall be exercisable during a
specified period shall not exceed the number of shares of Company Stock that the
Participant may purchase upon the exercise of the related Option during such
period. Upon the exercise of an Option, the SARs relating to the Company Stock
covered by such Option shall terminate. Upon the exercise of SARs, the related
Option shall terminate to the extent of an equal number of shares of Company
Stock.           (iii) Exercisability. A SAR shall be exercisable during the
period specified by the Committee in the Grant Agreement and shall be subject to
such vesting and other restrictions as may be specified in the Grant Agreement.
The Committee may grant SARs that are subject to achievement of performance
goals or other conditions. The Committee may accelerate the exercisability of
any or all outstanding SARs at any time for any reason. The Committee shall
determine in the Grant Agreement under what circumstances and during what
periods a Participant may exercise a SAR after termination of employment or
service. A tandem SAR shall be exercisable only while the Option to which it is
related is exercisable.           (iv) Grants to Non-Exempt Employees. SARs
granted to persons who are non-exempt employees under the Fair Labor Standards
Act of 1938, as amended, may not be exercisable for at least six months after
the date of grant (except that such SARs may become exercisable, as determined
by the Committee, upon the Participant’s death, Disability or retirement, or
upon a Change of Control or other circumstances permitted by applicable
regulations).           (v) Value of SARs. When a Participant exercises SARs,
the Participant shall receive in settlement of such SARs an amount equal to the
value of the stock appreciation for the number of

7



--------------------------------------------------------------------------------



 



  SARs exercised. The stock appreciation for a SAR is the amount by which the
Fair Market Value of the underlying Company Stock on the date of exercise of the
SAR exceeds the base amount of the SAR as described in subsection (i).          
(vi) Form of Payment. The Committee shall determine whether the stock
appreciation for a SAR shall be paid in the form of shares of Company Stock,
cash or a combination of the two. For purposes of calculating the number of
shares of Company Stock to be received, shares of Company Stock shall be valued
at their Fair Market Value on the date of exercise of the SAR. If shares of
Company Stock are to be received upon exercise of a SAR, cash shall be delivered
in lieu of any fractional share.

      (b) Other Stock-Based Awards. The Committee may grant other awards not
specified in Sections 7, 8 or 9 above that are based on or measured by Company
Stock to Employees and Non-Employee Directors, on such terms and conditions as
the Committee deems appropriate. Other Stock-Based Awards may be granted subject
to achievement of performance goals or other conditions and may be payable in
Company Stock or cash, or in a combination of the two, as determined by the
Committee in the Grant Agreement.


11. Dividend Equivalents.

      (a) General Requirements. When the Committee makes a Grant under the Plan
or anytime between the date of a Grant and the date the Grant is exercised,
vests or expires, the Committee may grant Dividend Equivalents in connection
with the Grant, under such terms and conditions as the Committee deems
appropriate under this Section 11. Dividend Equivalents may be paid to
Participants currently or may be deferred, as determined by the Committee. All
Dividend Equivalents that are not paid currently shall be credited to
bookkeeping accounts on the Company’s records for purposes of the Plan. Dividend
Equivalents may be accrued as a cash obligation, or may be converted to Stock
Units for the Participant, and deferred Dividend Equivalents may accrue
interest, all as determined by the Committee. The Committee may provide that
Dividend Equivalents shall be payable based on the achievement of specific
performance goals. Dividend Equivalents granted with respect to Options or SARs
that are intended to be qualified performance based compensation shall be
payable, with respect to pre-exercise periods, regardless of whether such Option
or SAR is subsequently exercised.
      (b) Payment with Respect to Dividend Equivalents. Dividend Equivalents may
be payable in cash or shares of Company Stock or in a combination of the two, as
determined by the Committee.


12. Qualified Performance-Based Compensation

      (a) Designation as Qualified Performance-Based Compensation. The Committee
may determine that Stock Units, Stock Awards, Dividend Equivalents or Other
Stock-Based Awards granted to an Employee shall be considered “qualified
performance-based compensation” under section 162(m) of the Code, in which case
the provisions of this Section 12 shall apply and control over any contrary
provision in this Plan. The Committee may also grant Options or SARs under which
the exercisability of the Options is subject to achievement of performance goals
as described in this Section 12 or otherwise.
      (b) Performance Goals. When Grants are made under this Section 12, the
Committee shall establish in writing (i) the objective performance goals that
must be met, (ii) the period during which performance will be measured,
(iii) the maximum amounts that may be paid if the performance goals are met, and
(iv) any other conditions that the Committee deems appropriate and consistent
with the requirements of section 162(m) of the Code for “qualified
performance-based compensation.” The performance goals shall satisfy the
requirements for “qualified performance-based compensation,” including the
requirement that the achievement of the goals be substantially uncertain at the
time they are established and that the performance goals be established in such
a way that a third party with knowledge of the relevant facts could determine
whether and to what extent the performance goals have been met. The Committee
shall not have discretion to increase the amount of compensation that is
payable, but may

8



--------------------------------------------------------------------------------



 



reduce the amount of compensation that is payable, pursuant to Grants identified
by the Committee as “qualified performance-based compensation.”
      (c) Criteria Used for Objective Performance Goals. The Committee shall use
objectively determinable performance goals based on one or more of the following
criteria: stock price, earnings per share, price-earnings multiples, net
earnings, operating earnings, revenue, number of days sales outstanding in
accounts receivable, productivity, margin, EBITDA (earnings before interest,
taxes, depreciation and amortization), net capital employed, return on assets,
shareholder return, return on equity, return on capital employed, growth in
assets, unit volume, sales, cash flow, market share, relative performance to a
comparison group designated by the Committee, or strategic business criteria
consisting of one or more objectives based on meeting specified revenue goals,
market penetration goals, customer growth, geographic business expansion goals,
cost targets or goals relating to acquisitions or divestitures. The performance
goals may relate to one or more business units or the performance of the Company
as a whole, or any combination of the foregoing. Performance goals need not be
uniform as among Participants.
      (d) Timing of Establishment of Goals. The Committee shall establish the
performance goals in writing either before the beginning of the performance
period or during a period ending no later than the earlier of (i) 90 days after
the beginning of the performance period or (ii) the date on which 25% of the
performance period has been completed, or such other date as may be required or
permitted under applicable regulations under section 162(m) of the Code.
      (e) Certification of Results. The Committee shall certify the performance
results for the performance period specified in the Grant Agreement after the
performance period ends. The Committee shall determine the amount, if any, to be
paid pursuant to each Grant based on the achievement of the performance goals
and the satisfaction of all other terms of the Grant Agreement.
      (f) Death, Disability or Other Circumstances. The Committee may provide in
the Grant Agreement that Grants under this Section 12 shall be payable, in whole
or in part, in the event of the Participant’s death or Disability, a Change of
Control or under other circumstances consistent with the Treasury regulations
and rulings under section 162(m) of the Code.


13. Deferrals

      The Committee may permit or require a Participant to defer receipt of the
payment of cash or the delivery of shares that would otherwise be due to the
Participant in connection with any Grant. The Committee shall establish rules
and procedures for any such deferrals, consistent with applicable requirements
of section 409A of the Code. Notwithstanding any provision of the Plan to the
contrary, in the event that following the Effective Date the Committee
determines that a Grant may be subject to section 409A of the Code and related
Department of Treasury guidance, the Committee may adopt such amendments to the
Plan and the applicable Grant Agreements or take any other actions that the
Committee determines are necessary or appropriate to (a) exempt the Grant from
section 409A of the Code and/or preserve the intended tax treatment of the
benefits with respect to the Grant, or (b) comply with the requirements of
section 409A of the Code and the applicable guidance.


14. Withholding of Taxes

      (a) Required Withholding. All Grants under the Plan shall be subject to
applicable federal (including FICA), state and local tax withholding
requirements. The Company may require that the Participant or other person
receiving or exercising Grants pay to the Company the amount of any federal,
state or local taxes that the Company is required to withhold with respect to
such Grants, or the Company may deduct from other wages paid by the Company the
amount of any withholding taxes due with respect to such Grants.
      (b) Election to Withhold Shares. If the Committee so permits, a
Participant may elect to satisfy the Company’s tax withholding obligation with
respect to Grants paid in Company Stock by having shares withheld, at the time
such Grants become taxable, up to an amount that does not exceed the minimum

9



--------------------------------------------------------------------------------



 



applicable withholding tax rate for federal (including FICA), state and local
tax liabilities. The election must be in a form and manner prescribed by the
Committee.


15. Transferability of Grants

      (a) Restrictions on Transfer. No right or interest of a Participant in any
Grant may be pledged, encumbered or hypothecated to or in favor of any party
other than the Company or a subsidiary. Except as described in subsection 
(b) below, only the Participant may exercise rights under a Grant during the
Participant’s lifetime, and a Participant may not transfer those rights except
by will or by the laws of descent and distribution. When a Participant dies, the
personal representative or other person entitled to succeed to the rights of the
Participant may exercise such rights. Any such successor must furnish proof
satisfactory to the Company of his or her right to receive the Grant under the
Participant’s will or under the applicable laws of descent and distribution.
      (b) Transfer of Nonqualified Stock Options to or for Family Members.
Notwithstanding the foregoing, the Committee may provide, in a Grant Agreement,
that a Participant may transfer Nonqualified Stock Options to family members,
charitable institutions or one or more trusts or other entities for the benefit
of or owned by family members, consistent with the applicable securities laws,
according to such terms as the Committee may determine; provided that the
Participant receives no consideration for the transfer of an Option and the
transferred Option shall continue to be subject to the same terms and conditions
as were applicable to the Option immediately before the transfer.


16. Consequences of a Change of Control

      (a) In the event of a Change of Control, the Committee may take any one or
more of the following actions with respect to or all outstanding Grants, without
the consent of any Participant: (i) the Committee may determine that outstanding
Options and SARs shall be fully exercisable, and restrictions on outstanding
Stock Awards and Stock Units shall lapse, as of the date of the Change of
Control or at such other time as the Committee determines, (ii) the Committee
may require that Participants surrender their outstanding Options and SARs in
exchange for one or more payments by the Company, in cash or Company Stock as
determined by the Committee, in an amount equal to the amount by which the then
Fair Market Value of the shares of Company Stock subject to the Participant’s
unexercised Options and SARs exceeds the Exercise Price, if any, and on such
terms as the Committee determines, (iii) after giving Participants an
opportunity to exercise their outstanding Options and SARs, the Committee may
terminate any or all unexercised Options and SARs at such time as the Committee
deems appropriate, (iv) with respect to Participants holding Stock Units, Other
Stock-Based Awards or Dividend Equivalents, the Committee may determine that
such Participants shall receive one or more payments in settlement of such Stock
Units, Other Stock-Based Awards or Dividend Equivalents, in such amount and form
and on such terms as may be determined by the Committee, or (v) the Committee
may determine that Grants that remain outstanding after the Change of Control
shall be converted to similar grants of, or assumed by, the surviving
corporation (or a parent or subsidiary of the surviving corporation or
successor). Such acceleration, surrender, termination, settlement or conversion
shall take place as of the date of the Change of Control or such other date as
the Committee may specify.
      (b) Other Transactions. The Committee may provide in a Grant Agreement
that a sale or other transaction involving a subsidiary or other business unit
of the Company shall be considered a Change of Control for purposes of a Grant,
or the Committee may establish other provisions that shall be applicable in the
event of a specified transaction.


17. Requirements for Issuance of Shares

      No Company Stock shall be issued in connection with any Grant hereunder
unless and until all legal requirements applicable to the issuance of such
Company Stock have been complied with to the satisfaction of the Committee. The
Committee shall have the right to condition any Grant made to any Participant
hereunder on such Participant’s undertaking in writing to comply with such
restrictions on his or her subsequent disposition of such shares of Company
Stock as the Committee shall deem necessary or

10



--------------------------------------------------------------------------------



 



advisable, and certificates representing such shares may be legended to reflect
any such restrictions. Certificates representing shares of Company Stock issued
under the Plan will be subject to such stop-transfer orders and other
restrictions as may be required by applicable laws, regulations and
interpretations, including any requirement that a legend be placed thereon. No
Participant shall have any right as a shareholder with respect to Company Stock
covered by a Grant until shares have been issued to the Participant.


18. Amendment and Termination of the Plan

      (a) Amendment. The Board may amend or terminate the Plan at any time;
provided, however, that the Board shall not amend the Plan without approval of
the shareholders of the Company if such approval is required in order to comply
with the Code or applicable laws, or to comply with applicable stock exchange
requirements. No amendment or termination of this Plan shall, without the
consent of the Participant, materially impair any rights or obligations under
any Grant previously made to the Participant under the Plan, unless such right
has been reserved in the Plan or the Grant Agreement, or except as provided in
Sections 13 above or 19(b) below. Notwithstanding anything in the Plan to the
contrary, the Board may amend the Plan in such manner as it deems appropriate in
the event of a change in applicable law or regulations.
      (b) No Repricing Without Shareholder Approval. Notwithstanding anything in
the Plan to the contrary, the Committee may not reprice Options, nor may the
Board amend the Plan to permit repricing of Options, unless the shareholders of
the Company provide prior approval for such repricing. The term “repricing”
shall have the meaning given that term in section 303A(8) of the New York Stock
Exchange Listed Company Manual, as in effect from time to time.
      (c) Shareholder Approval for “Qualified Performance-Based Compensation.”
If Grants are made under Section 12 above, the Plan must be reapproved by the
Company’s shareholders no later than the first shareholders meeting that occurs
in the fifth year following the year in which the shareholders previously
approved the provisions of Section 12, if additional Grants are to be made under
Section 12 and if required by section 162(m) of the Code or the regulations
thereunder.
      (d) Termination of Plan. The Plan shall terminate on the day immediately
preceding the tenth anniversary of its Effective Date, unless the Plan is
terminated earlier by the Board or is extended by the Board with the approval of
the shareholders. The termination of the Plan shall not impair the power and
authority of the Committee with respect to an outstanding Grant.


19. Miscellaneous

      (a) Grants in Connection with Corporate Transactions and Otherwise.
Nothing contained in this Plan shall be construed to (i) limit the right of the
Committee to make Grants under this Plan in connection with the acquisition, by
purchase, lease, merger, consolidation or otherwise, of the business or assets
of any corporation, firm or association, including Grants to employees thereof
who become Employees, or for other proper corporate purposes, or (ii) limit the
right of the Company to grant stock options or make other stock-based awards
outside of this Plan. Without limiting the foregoing, the Committee may make a
Grant to an employee of another corporation who becomes an Employee by reason of
a corporate merger, consolidation, acquisition of stock or property,
reorganization or liquidation involving the Company in substitution for a grant
made by such corporation. The terms and conditions of the Grants may vary from
the terms and conditions required by the Plan and from those of the substituted
stock incentives, as determined by the Committee.
      (b) Compliance with Law. The Plan, the exercise of Options and the
obligations of the Company to issue or transfer shares of Company Stock under
Grants shall be subject to all applicable laws and to approvals by any
governmental or regulatory agency as may be required. With respect to persons
subject to section 16 of the Exchange Act, it is the intent of the Company that
the Plan and all transactions under the Plan comply with all applicable
provisions of Rule 16b-3 or its successors under the Exchange Act. In addition,
it is the intent of the Company that Incentive Stock Options comply with the
applicable provisions of section 422 of the Code, that Grants of “qualified
performance-based compensation” comply

11



--------------------------------------------------------------------------------



 



with the applicable provisions of section 162(m) of the Code and that, to the
extent applicable, Grants comply with the requirements of section 409A of the
Code. To the extent that any legal requirement of section 16 of the Exchange Act
or section 422, 162(m) or 409A of the Code as set forth in the Plan ceases to be
required under section 16 of the Exchange Act or section 422, 162(m) or 409A of
the Code, that Plan provision shall cease to apply. The Committee may revoke any
Grant if it is contrary to law or modify a Grant to bring it into compliance
with any valid and mandatory government regulation. The Committee may also adopt
rules regarding the withholding of taxes on payments to Participants. The
Committee may, in its sole discretion, agree to limit its authority under this
Section.
      (c) Enforceability. The Plan shall be binding upon and enforceable against
the Company and its successors and assigns.
      (d) Funding of the Plan; Limitation on Rights. This Plan shall be
unfunded. The Company shall not be required to establish any special or separate
fund or to make any other segregation of assets to assure the payment of any
Grants under this Plan. Nothing contained in the Plan and no action taken
pursuant hereto shall create or be construed to create a fiduciary relationship
between the Company and any Participant or any other person. No Participant or
any other person shall under any circumstances acquire any property interest in
any specific assets of the Company. To the extent that any person acquires a
right to receive payment from the Company hereunder, such right shall be no
greater than the right of any unsecured general creditor of the Company.
      (e) Rights of Participants. Nothing in this Plan shall entitle any
Employee, Non-Employee Director or other person to any claim or right to receive
a Grant under this Plan. Neither this Plan nor any action taken hereunder shall
be construed as giving any individual any rights to be retained by or in the
employment or service of the Employer.
      (f) No Fractional Shares. No fractional shares of Company Stock shall be
issued or delivered pursuant to the Plan or any Grant. The Committee shall
determine whether cash, other awards or other property shall be issued or paid
in lieu of such fractional shares or whether such fractional shares or any
rights thereto shall be forfeited or otherwise eliminated.
      (g) Employees Subject to Taxation Outside the United States. With respect
to Participants who are subject to taxation in countries other than the United
States, the Committee may make Grants on such terms and conditions as the
Committee deems appropriate to comply with the laws of the applicable countries,
and the Committee may create such procedures, addenda and subplans and make such
modifications as may be necessary or advisable to comply with such laws.
      (h) Governing Law. The validity, construction, interpretation and effect
of the Plan and Grant Agreements issued under the Plan shall be governed and
construed by and determined in accordance with the laws of the State of New
York, without giving effect to the conflict of laws provisions thereof.
      (i) Indemnification. To the extent allowable pursuant to applicable law,
each member of the Committee or of the Board shall be indemnified or held
harmless by the Company from any loss, cost, liability or expense that may be
imposed upon or reasonably incurred by such member in connection with or
resulting from any claim, action, suit or proceeding to which he or she may be
involved by reason of any action or failure to act pursuant to the Plan and
against and from any and all amounts paid by him or her in satisfaction of
judgment in such action, suit or proceeding against him or her; provided he or
she gives the Company an opportunity to handle and defend the same before he or
she undertakes to handle and defend it on his or her own behalf. The foregoing
right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled pursuant to the Company’s
Certificate of Corporation or Bylaws as a matter of law, or otherwise, any power
that the Company may have to indemnify them or hold them harmless.
      (j) Relationship to other Benefits. No payment pursuant to the Plan shall
be taken into account in determining any benefits pursuant to any pension,
retirement, savings, profit sharing, group insurance, welfare or other benefit
plan of the Company or any subsidiary except to the extent otherwise expressly
provided in writing in such other plan or in agreement thereunder.
      (k) Expenses. The expenses of administering the Plan shall be borne by the
Company.

12